                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                           Plaintiff,                                               8:13CR65

         vs.
                                                                    ORDER ON APPEARANCE FOR
 JORGE GARCIA,                                                    SUPERVISED RELEASE VIOLATION

                           Defendant.


        The defendant appeared before the court on April 18, 2019 regarding a Petition for Offender Under
Supervision [102]. Michael F. Maloney represented the defendant. Gregory D. Artis, Jr. represented the
government. The defendant was advised of the alleged violations of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary hearing.
Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe the defendant
violated the terms of supervised release and the defendant should be held to answer for a final dispositional
hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing
before Senior Judge Smith Camp in Courtroom 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, on June 13, 2019 at 10:30 a.m.
        The government moved for detention based upon risk of danger. The defendant is not in federal custody
and requests a detention hearing upon coming into federal custody. The defendant shall be afforded the right to
a detention hearing upon coming into federal custody and the government's motion for detention is held in
abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final disposition
of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer with the correctional
officer having custody of the defendant.
        IT IS SO ORDERED.


        Dated this 19th day of April, 2019.

                                                             BY THE COURT:

                                                             s/ Susan M. Bazis
                                                             United States Magistrate Judge
